Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
                                                                     Status of Claims
This office action is in response to the Applicant’s remarks and amendments filed 03/15/2022. The applicant has amended claim 1. Claims 1-19 are pending in the subject application upon entry of the amendments.
                                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/60/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the new IDS was considered.
Response to Arguments
Applicant's arguments filed 03/15/22 have been fully considered but they are not persuasive. 
Claims 1 and 14:
Applicants argues [Pp 9-11] that Zhu relates only relates to the re-use of an old value calculation for an optimization problem not to the "the predefined set of constraint comprise at least one constraint dependent on a path generated for a previous time step"
The examiner respectfully disagrees. Zhu does teach [0068] “the previous computed solution is simply looked up saving computation time instead of recomputing its solution.” The Specification [Page 2, Lines 24-26] defines the time step a “a drivable area of a surrounding environment of the vehicle, and generating a path within25 the drivable area for a time step t based on a predefined set of characteristics for the path.” Thus, in the broadest reasonable interpretation of this statement in the specification, the time step is data that has been compiled for a drivable area and can be interpreted as the time step. 
Claim 8:
Claim 8 is rejected based on Zhu in view of US 2019/0143974 to Hoedt et al. (Hoedt).
Applicant argues (pg. 11-12) that the rejection for claim 8 does not include a discussion or mapping of, for example, the claimed “shape based on a predefined function along a heading direction of the vehicle within the drivable area.” The Examiner respectfully disagrees. The predefined function includes a predefined reference line is determined so that “the driving path extends within a permissible area.” ([0010, 0012, 0014] of the specification). Zhu does teach [0070] calculating an optimal reference line using quadratic programming in order to generate a path within the drivable area, which optimizes all candidate movements for all points on the reference line, wherein the path cost identifies heading, curvature, and distance with respect to the reference line.

Claim 7: 
Claim 7 is rejected based on Zhu in view of US 2020/0132488 to Slutskyy et al. 
(Slutskyy). 
Claim 7 depends from Claim 6, and states, "if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing a distance between the lateral boundaries until the portion of the path can be formed within the allowable area."
Applicant argues (pg. 12) that Slutskyy [¶0153] of Slutskyy merely describes increasing the maximum change in steering angle. There is no discussion in Slutskyy of increasing the distance between two lateral boundaries until a path can be formed in an allowable area, as claimed. The Examiner respectfully disagrees. Slutskyy does teach [0150] denoting a predicted lateral clearance between the vehicle and object when traveling along the travel segment, and increasing the lateral clearance when an obstacle is encountered to create an optimal trajectory. [0151] Generating the trajectory also includes selecting segments with lateral clearance between the vehicle and the object greater than the threshold to avoid collision or increase comfort, staying within the drivable path. The Examiner interprets that if an obstacle is present along the path, the path cannot be formed, therefore increasing the lateral clearance away from the object while staying within the drivable path is increasing the lateral boundaries, away from the object.

Dependent Claims:

	Applicant argues that (P.13) that the dependent claims define additional distinguishing aspects associated with this application. These claims are allowable at least by virtue of their dependence from an allowable independent claim. The Examiner respectfully disagrees.

Claim Interpretation
Broadest reasonable interpretation (BRI) of these claims is a mathematical representation of a predefined set of characteristics for the path where the predefined set of constraints comprise at least one constraint based (dependent) on the previous path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 10-15, and 19 are rejected under 35 U.S.C. 103 as obvious over Zhu et al. (U.S Patent Publication No. 2019/0080266; hereinafter “Zhu”).
Zhu has various embodiments. Zhu states that “Reference in the specification to “one embodiment” or “an embodiment” means that a particular feature, structure, or characteristic described in conjunction with the embodiment can be included in at least one embodiment of the disclosure. The appearances of the phrase “in one embodiment” in various places in the specification do not necessarily all refer to the same embodiment.” [¶ 0024]. Thus, would be obvious to combine the multiple embodiments.
Regarding Claim 1:
Zhu teaches a method for path planning for an autonomous or semi- autonomous vehicle (Zhu [Abstract] possible paths for routing an ADV are generated), the method comprising:
obtaining a drivable area of a surrounding environment of the vehicle (Zhu [0048] the perception module processes and analyze the sensor/camera data to identify objects and features in the environment of the autonomous vehicle, such as roadway boundaries, other vehicles, etc., and the computer system may use the data to map the environment, which would provide a drivable area);
generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path and a predefined set of constraints, wherein the predefined set of constraints comprise at least one constraint dependent on a path generated for a previous time step (Zhu [0027-0028] the system generates a path profile based on the trajectories by generating a number of possible decisions for routing the vehicle from one point to another, based on perceived information on the driving environment surrounding of the vehicle, in view of traffic rules; [0049] the prediction module predicts (path at time step t) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules; [0053] based on a targeted position planned in a previous cycle; [0055] the decision and planning module may cause changes in the navigation of the autonomous vehicle by undertaking swerving, turning, or breaking maneuvers, etc., on the basis of traffic patterns, road conditions, collisions, etc., which generates a new route for a time step t that differs from the path generated for a previous time step; [0067] the path state machine 505 provides previous planning results and important information such as whether the ADV is cruising or changing lanes; [0068] the next time the same value function occurs, the previous computed solution is simply looked up saving computation time instead of recomputing its solution; and [0070] the path planning module can use a rough path profile as the initial constraint (predefined constraint) to recalculate an optimal reference line; these citations each that the path is generated based on a previous time step, because the path is generated at what is considered the previous time step, until an obstacle shows up, for example, that causes the vehicle to maneuver around it, which would generate a new path, at time t). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu embodiments to provide a predefined set of constraints which comprise at least one constraint dependent on a path generated for a previous time. BRI for predefined set of constraints which comprise at least one constraint dependent on a path generated for a previous time is that any previous computed solution based on the movement of a vehicle. 
Claim 14 rejected under the same rationale as claim 1.
Regarding claim 2, Zhu teaches the method according to claim 1, wherein the step of generating a path within the drivable area for the time step t comprises:
computing a cost function, wherein the cost function is a mathematical representation of the predefined set of characteristics for the path (Zhu [0061] the cost function is used to determine the path to be taken, wherein cost functions are based on the characteristics for the path, such as a curvature of the route path, distance to the reference line or objects, etc.).
computing the predefined set of constraints, wherein the predefined set of constraints further comprise at least one constraint based on a boundary of the drivable area and at least one constraint based on vehicle characteristics (Zhu [0070] the path planning module can use a rough path profile as the initial constraint to recalculate an optimal reference line, wherein the planning module is able to
recognize obstacles that may be artificial formed barriers, not searching such geometric spaces (only searching the drivable area) when generating a path).

solving an optimization problem based on the computed cost function and the computed predefined set of constraints (Zhu [0075] the path planning module recalculates or optimizes the reference line based on the path cost in view of obstacles/boundaries);
forming the path based on the solved optimization problem (Zhu [0075] the path planning module recalculates or optimizes the reference line based on the path cost in view of obstacles/boundaries).
Claim 15 rejected under the same rationale as claim 2.
Regarding claim 6, Zhu teaches the method according to claim 1; Further, Zhu teaches the method according to claim 5, wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed (Zhu [0070], [Fig. 6] the path planning module can use a rough path profile as the initial constraint to recalculate an optimal reference line, wherein the planning module is able to recognize obstacles that may be artificial formed barriers (two lateral boundaries that make up a barrier, according to the embodiment in Fig. 6), not searching such geometric spaces (only searching the drivable area) when generating a path).
Regarding claim 10, Zhu teaches the method according to claim 1, wherein the at least one constraint based on a path generated for a previous time step is based on a path generated for a directly preceding time step t-1 (Zhu [0049] the prediction module predicts (path at time step t) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules; [0055] the decision and planning module may cause changes in the navigation of the autonomous
vehicle by undertaking swerving, turning, or breaking maneuvers, etc., on the basis of traffic patterns, road conditions, collisions, etc., which generates a new route for a time step t that differs from the path generated for a previous time step; [0070] the path planning module can use a rough path profile as the initial constraint (predefined constraint) to recalculate an optimal reference line; generating a path based on the path generated for a directly preceding time is inherent in the continuous prediction the next control/movement of the vehicle).
Regarding claim 11, Zhu teaches the method according to claim 1, wherein the predefined set of characteristics comprise at least one of a path smoothness level, a distance to lane center, a length of the path (Zhu [0042-0043] when the reference route is being generated, the midpoints of two opposing curbs can be found and used to calculate the reference points to generate a line of controlling the vehicle; [0061] when generating and selecting path candidates, the curvature of the route path, distance from the vehicle to perceived obstacles (which may be boundaries) can be known. If the mid-points can be found to be used as reference points for the path, and the distance from the vehicle to obstacles (boundaries) can be known, the distance to lane center is inherently known).
Regarding claim 12, Zhu teaches the method according to claim 1, wherein the predefined set of constraints further comprise at least one of a minimum turning radius of the vehicle, a length of the vehicle, a width of the vehicle, a height of the vehicle, a ground clearance of the vehicle, and at least one lane boundary (Zhu [0070], [Fig. 6] the path planning module can use a rough path profile as the initial constraint to recalculate an optimal reference line, wherein the planning module is able to recognize obstacles that may be artificial formed barriers (two lateral boundaries that make up a barrier, according to the embodiment in Fig. 6), not searching such geometric spaces (only searching the drivable area) when generating a path).
Regarding claim 13, Zhu teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method according to claim 1 (Zhu [0108] the non-transitory machine-readable medium stores instructions for the vehicle to perform any of the present methodologies).

Regarding claim 19, Zhu teaches a vehicle comprising: a perception system comprising at least one sensor for monitoring a surrounding environment of the vehicle; a control device according to claim 14 (Zhu [0048] the perception module processes and analyze the sensor/camera data to identify objects and features in the environment of the autonomous vehicle, such as roadway boundaries, other vehicles, etc., and the computer system may use the data to map the environment).

Claims 5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Hoedt et al. (U.S Patent Publication No. 2019/0143974).

Regarding claim 5, Zhu teaches the method according to claim 1, wherein a path is generated for the previous time step towards a traveling direction of the vehicle (Zhu [0027-0028] the system generates a path profile based on the trajectories by generating a number of possible decisions for routing the vehicle from one point to another, based on perceived information on the driving environment surrounding of the vehicle, in view of traffic rules; [0049] the prediction module predicts {path at time step t}) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules}.
	Zhu does not specifically teach the at least one constraint based on the path generated for the previous time step comprises two lateral boundaries extending from the path.
	However, in the same field of endeavor, Hoedt does teach the at least one constraint based on the path generated for the previous time step comprises lateral boundaries extending from the path (Hoedt [00351 Fig. 2 displays possible courses that are bounded by 2 lateral lines on each side of the predicted path}.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s system of generating a path by having two lateral boundaries that extend from the generated path, as taught by Hoedt, for the purpose of ensuring that the path complies with the physical limits of the vehicle and quality that is time-optimal (Hoedt [OO11].
	Claim 16 is rejected under the same rationale as claim 5.

Regarding claim 8, the combination of Zhu and Hoedt teaches the method according to claim 5. While Zhu does teach the path having a shape based on a predefined function along a heading direction of the vehicle within the drivable area (Zhu [O07GI the path planning module uses the initial constraint (the path generated from the previous time step, which is the path generated before any obstacles} in order to recalculate an optimal reference Hine using quadratic programming, which is a predefined function, wherein the path is generated within the drivable areal, Zhu does not specifically teach wherein the two lateral boundaries have a first portion having longitudinal extension parallel to the path generated from the previous step.
	However, in the same field of endeavor, Hoedt does teach wherein the two lateral boundaries have a first portion having longitudinal extension parallel to the path generated from the previous time step (Hoedt [0035] Fig. 2 displays possible courses that are bounded by 2 lateral lines on each side of the predicted math}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s system of generating a path with a shape based on a predefined function by having two lateral boundaries that extend from the generated path, as taught by Hoedt, for the purpose of ensuring that the path complies with the physical limits of the vehicle and quality that is time-optimal (Hoedt [0011]). 

Claim 17 is rejected under the same rationale as claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Slutskyy et al. (U.S Patent Publication No. 2020/0132488; hereinafter “Slutskyy”).

Regarding claim 7, Zhu teaches the method according to claim 6. Yet, Zhu does not specifically teach that that if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing a distance between the lateral boundaries until the portion of the path can be formed within the allowable area.
	However, in the same field of endeavor, Slutskyy does teach that if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing a distance between the lateral boundaries until the portion of the path can be formed within the allowable area (Slutskyy [0101] the boundaries of the obstacle is identified; based on the identified obstacles, [Fig. 15] [0153] Fig. 15 shows that if the path that was generated cannot be used due to obstructions, the lateral distance is increased further than the travel segment in order to avoid obstacles/construction zone).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s path planning module that generates a path within lateral boundaries by increasing the lateral distance of the boundaries, away from the obstacles, as taught by Slutskyy, for the purpose of generating an optimal trajectory and providing an instruction for the vehicle to travel from one spatiotemporal location to another (Slutskyy [0005]).
   	
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Hoedt, further in view of Berntorp et al. (U.S Patent No. 9,568,915; hereinafter “Berntorp”).

Regarding claim 3, Zhu teaches the method according to claim 3, and a step of computing the cost function. Yet, Zhu does not specifically teach, wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca.
	However, in the same field of endeavor, Berntorp does teach wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Q, and augmented cost function vector ca.
	However, in the same field of endeavor, Berntorp does teach wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca (Berntorp [col. 15 lines 33- 65] the motion planning system selects a motion subject to minimizing a cost function calculated by the equation provided in the citations, wherein the position and velocity of the vehicle is used, which is used to provide the vector value of the cost function. The cost function is expressed as an integral, which means there are plurality of values, and can be expressed as a matrix).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Zhu’s invention of generating a path within the drivable area and computing the cost function by forming a cost function vector and matrix as taught by Berntorp, for the purpose of optimizing the criteria in vehicle controls, such as choosing the most optimal path (Berntorp [col. 1 lines 13-27]).
Regarding claim 9, the combination of Zhu and Hoedt teaches the method according to claim 8. Yet, the combination of Zhu and Hoedt does not specifically teach, wherein the second portion of the two lateral boundaries have a funnel-shaped extension along the heading direction of the vehicle within the drivable area, the funnel-shaped extension being arranged so to expand with a distance away from the vehicle.
	However, in the same field of endeavor, Berntorp does teach wherein the second portion of the two lateral boundaries have a funnel-shaped extension along the heading direction of the vehicle within the drivable area, the funnel-shaped extension being arranged so to expand with a distance away from the vehicle (Berntorp [Fig. 5A] [Col. 10 lines 14-33] Fig. 5A shows that the enclosed drivable area, wherein the motion planner extends the path in a funnel-shape to avoid the obstacle that is in the originally planned path at a distance away).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination of Zhu and Hoedt’s invention of generating a path within the lateral boundaries by extending the path in a funnel-shape to avoid the obstacles, as taught by Berntorp, for the purpose of optimizing the vehicle control and accounting for uncertainties that may take place in the vehicle surroundings (Berntorp [col. 1 lines 13-27]).
Claim 18 is rejected under the same rationale as claim 9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 6, 7, 11, 13, 14, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 6, 7,9, 11, 12, 13 and 16 of copending Application No. 16,553,901 in view of Zhu et al. (U.S Patent Publication No. 2019/0080266; hereinafter “Zhu”).
16,553,874
16,553,901
A method for path planning for an autonomous or semi-autonomous vehicle, the method comprising:
A method for path planning for an autonomous or semi-autonomous vehicle, the method comprising:
Obtaining a drivable area of a surrounding environment of the vehicle;
Obtaining a drivable area of a surrounding environment of the vehicle;
Generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path and a predefined set of constraints,
Generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path and a predefined set of constraints,
Where in the predefined set of constraints comprise at least one constraint based on a path generated for a previous time step.
Wherein the predefined set of constraints comprise at least one constraint based on a current pose of the vehicle.


The current application claims a method for path planning constraint based on a path generated for a previous time step (Zhu [0027-0028] the system generates a path profile based on the trajectories by generating a number of possible decisions for routing the vehicle from one point to another, based on perceived information on the driving environment surrounding of the vehicle, in view of traffic rules; [0049] the prediction module predicts (path at time step t) how the surrounding environment will behave at a point in time in view of a set of route information and traffic rules; [0055] the decision and planning module may cause changes in the navigation of the autonomous vehicle by undertaking swerving, turning, or breaking maneuvers, etc., on the basis of traffic patterns, road conditions, collisions, etc., which generates a new route for a time step t that differs from the path generated for a previous time step; [0070] the path planning module can use a rough path profile as the initial constraint (predefined constraint) to recalculate an optimal reference line; these citations each that the path is generated based on a previous time step, because the path is generated at what is considered the previous time step, until an obstacle shows up, for example, that causes the vehicle to maneuver around it, which would generate a new path, at time t).

Meanwhile, the copending application No. 16,553,901 claims the same method for path planning with constraint based on a current pose of the vehicle. However, the Zhu reference also teaches that the planning module may plan a target position (which is part of the target path) for the current cycle (the next predetermined amount of time), based on the target position planned in a previous cycle (which is now the previous time step) (Zhu [0053)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the path planning module as taught by Zhu to generate a path based on both a previous time step, and the current pose of the vehicle, for the purpose of optimizing vehicles operating in autonomous modes via accurate motion planning and controls (Zhu [0003-0004)]).
The same analysis is applied to all of the independent claims.
The dependent claims 2, 3, 4, 6, 7, 11, 13, 15 and 19 in the current application and 2, 3, 4, 6, 7, 9, 11, 13 and 16 in the copending application are identical (the matching claims are listed in order) and the same rejections are applied.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Conclusion




Conclusion
A prior art reference that is in the same field of endeavor as the claimed invention and relevant to the claim limitations, but not used as part of the current rejection includes: 
Matsuda; US 10670412 B2	method for generating a target path for a vehicle and controlling the movement of the vehicle.
GROSS et al. US 20180150081 A1	generally relates to autonomous vehicles, and more particularly relates to systems and methods for path planning in an autonomous vehicle.
MAHABADI et al. US 20180356819 A1	generating an optimal path for the vehicle with a cost function based on the vehicle state data and the vehicle object environment data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270-7952 The examiner can normally be reached on M-TH 7-3, FRI. 7-11 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached on 571-272-5109 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/JOAN T GOODBODY/
Examiner, Art Unit 3667